       Case 1:18-cr-00219-DAD-BAM Document 255 Filed 02/23/21 Page 1 of 2


1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    P.O. Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     TALIA KHIO
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                 Case No. 1:18-CR-00219-DAD
10                   Plaintiff,                STIPULATION CONTINUING
                                               SENTENCING HEARING; ORDER
11          vs.
12 TALIA KHIO                                  DATE: March 22, 2021
                                               TIME: 9:00 a.m.
13                   Defendant.                JUDGE: Hon. DALE A. DROZD
14
15          IT IS HEREBY STIPULATED by and between the parties, through their respective
16 counsel, that the sentencing hearing now set for March 1, 2021 may be moved to March 22, 2021
17 at 9:00 a.m. As set forth in the accompanying declaration, the additional time is needed to allow
18 defense counsel to file a sentencing memorandum and to give the government time to file any
19 reply.
20
                                                Respectfully submitted,
21
22 Dated: February 22, 2020                     /s/ Jeffrey A. Spivak
                                                JEFFREY A. SPIVAK
23                                              Assistant United States Attorney
                                                Attorney for Plaintiff
24
25 Dated: February 22, 2020                     /s/ Victor M. Chavez
                                                VICTOR M. CHAVEZ
26                                              Attorney for Defendant
                                                TALIA KHIO
27
28
        Case 1:18-cr-00219-DAD-BAM Document 255 Filed 02/23/21 Page 2 of 2


1
2                                                ORDER

3            GOOD CAUSE APPEARING, the Court will one final time adopt the stipulation of the

4    parties. The sentencing in this matter is hereby continued to March 22, 2021 at 9:00 A.M. Once

5    again, no further continuances will be granted for this purpose absent a compelling showing of

6    good cause.

7    IT IS SO ORDERED.

8        Dated:     February 23, 2021
9                                                     UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
     Khio- Stipulation and Proposed Order
